Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 1 of 8




                                   32,133.00                             32,133.00

                                   31,267.21                             31,267.21

                                     0.00                                  0.00


                                   865.79                               865.79
Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 2 of 8




           x


           x


           x
Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 3 of 8




                                              x
Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 4 of 8
Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 5 of 8




                                                         32,133.00
                                                        30,310.95
                                                        1,822.05
                                                        956.26
Case 19-15662-amc       Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                                 Document     Page 6 of 8




         Hitesh Gavli


                                                                              11/27/2019




 11/19/2019
Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 7 of 8
Case 19-15662-amc   Doc 14   Filed 11/27/19 Entered 11/27/19 18:26:24   Desc Main
                             Document     Page 8 of 8
